Citation Nr: 1223090	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a liver disorder, to include hepatitis C.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to May 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss, a liver disorder, to include hepatitis C, as well as disorders of the bilateral feet.  The Veteran's DD Form 214 confirms that he served as an infantryman in Vietnam.  

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, his service treatment records include an April 1969 service enlistment examination report.  An audiological examination was conducted and puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 0
0
0
0
LEFT
10
0
15
5
0

The auditory thresholds in the 6000 Hertz frequency were 5 decibels in each ear at this time.

In the May 1972 service separation medical examination, an audiological examination was conducted and puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 15
5
0
0
LEFT
15
15
15
10
5

The May 1972 audiological examination showed an overall decibel increase of auditory thresholds, especially in the left ear.  Significantly, the auditory thresholds in the 6000 Hertz frequency had increased to 25 decibels in each ear.

After separation from military service, a November 2007 VA audiology consultation report indicated that the Veteran noted problems with his ears, such as turning up the television volume too loudly and having difficulty hearing when background noise was present.  Otoscopy and tympanometry were within normal limits, bilaterally.  Speech discrimination scores were excellent, bilaterally.  The diagnosis was mild sloping to severe high frequency sensorineural hearing loss, bilaterally.  

The Veteran was afforded a VA audiological examination in April 2008, at which time the diagnoses were normal-to-moderately-severe sensorineural hearing loss in his right ear and normal-to-severe sensorineural hearing loss in his left ear.  The examiner noted that the Veteran's service treatment records recorded clinically normal puretone thresholds at enlistment in 1969 and upon discharge in 1972, although thresholds at the 6000 Hertz frequency had decreased by 20 decibels in that time. 

An audiological examination was conducted and puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
 35
20
60
55
LEFT
15
40
30
70
65

Using the Maryland CNC word list, speech recognition was 96 percent in the right ear and 90 percent in the left ear.  The examiner stated that the Veteran was exposed to in-service noise in the form of weapons training, as well as noise associated with combat in Vietnam, such as small arms fire, heavy arms fire, artillery fire, helicopter noise, and explosions.  Following service, the examiner noted that the Veteran worked at a copper mine for 15 years where he operated a bulldozer and other heavy machinery.  The Veteran also owned a motorcycle for one year and had fired a .22 long rifle intermittently since separating from service.  The examiner opined that the Veteran's hearing loss was "less likely as not" a consequence of acoustic trauma during service and "less likely as not" that the Veteran left service with a hearing impairment that met the VA criteria for disability.  The examiner's rationale for this opinion was based solely on the fact that puretone thresholds were within the clinical normal limits at the time of the Veteran's discharge. 

The Veteran was afforded his most recent VA audiological examination in June 2010, at which time the diagnoses was normal-to-moderately-severe sensorineural hearing loss, bilaterally.  The examiner noted that the Veteran's hearing sensitivity was within normal limits at enlistment in 1969 and upon discharge in 1972.  The examiner explained that a comparison of the audiological test results from enlistment to separation showed no significant change in hearing sensitivity from 500 Hertz to 4000 Hertz, with a 20 decibel shift in hearing sensitivity noted at 6000 Hertz, bilaterally.  

An audiological examination was conducted and puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 35
30
60
55
LEFT
20
40
35
65
60

Using the Maryland CNC word list, speech recognition was 94 percent in the right ear and 90 percent in the left ear.  The examiner stated that the Veteran had military noise exposure in the form of noise associated with combat, such as gunfire, artillery fire, explosions, and helicopters.  However, post-service noise exposure was also reported, as the Veteran worked as a heavy equipment operator in the copper mines for approximately 12 years and as a heavy equipment operator for road construction for approximately 15 to 20 years.  The Veteran also reported post-service recreational noise exposure in the form of hunting two to three times per year, use of personal power tools and lawn equipment, and motorcycle riding.  Moreover, the examiner indicated that the Veteran denied recalling any difficulties with his hearing at the time of his discharge from service in 1972.  The examiner concluded that the Veteran's current hearing impairment was less likely as not caused by or a result of in-service acoustic trauma.  The examiner explained that although the bilateral, 20-decibel shift in hearing sensitivity in the 6000 Hertz frequency from induction to discharge could be attributed to in-service noise exposure, the Veteran's hearing sensitivity was still essentially within normal limits at the time of separation in 1972.  The examiner indicated that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued.  As such, the examiner concluded that the mild-sloping-to-moderately-severe hearing loss currently noted was more likely caused by or related to other etiologies, such as post-service noise exposure as a heavy equipment operator.  

However, by acknowledging that the bilateral, 20-decibel shift in hearing sensitivity in the 6000 Hertz frequency from induction to discharge could be attributed to in-service noise exposure, the examiner suggests that at least a degree of the Veteran's current hearing loss is could be associated with his service, which is not reflected in his concluding opinion that the current mild-sloping-to-moderately-severe hearing loss currently was more likely caused by or related to other etiologies.  As such, the examination is inadequate. 38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  On remand, the examiner is asked to opine as to whether any degree of the Veteran's current hearing loss can be associated with the noise exposure while in service.  

With respect to the Veteran's claim of entitlement to service connection for a liver disorder, the Veteran was afforded a VA liver, gall bladder, and pancreas examination in July 2009.  The examiner diagnosed the Veteran as having hepatitis C.  The examiner noted that the Veteran underwent foot surgery while in service and was noted to have a left arm tattoo in May 1972.  However, as to the question of whether the Veteran's hepatitis C was directly connected to any service-related activity, the examiner determined that he could not resolve this issue without resort to mere speculation.  The examiner explained that the Veteran was not diagnosed with hepatitis C until 2007, and that his separation from service occurred 35 years earlier in 1972.  Although hepatitis C is known to remain dormant for many years prior to manifestation, the examiner was unable to find documented cases of dormancy exceeding 30 years.  The examiner noted that the Veteran did have foot surgery in service, but noted that there was no mention of use of blood or blood products during the surgery which could have exposed him to the hepatitis C virus.  In addition, the Veteran reported being exposed to blood splatter during combat duty, which would have been a high risk.  

The Board recognizes that an examiner's conclusion that an etiological opinion is not possible without resort to speculation is a medical conclusion just as much as a conclusive opinion.  However, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); cf. Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Here, the July 2009 examiner provided no explanation as to why an opinion as to the likelihood that the Veteran's current hepatitis C was related to in-service activities could not be given without to resorting to speculation. A remand is therefore required. 

With respect to the Veteran's claims of entitlement to service connection for the right and left feet, the Veteran's April 1969 Report of Medical Examination at induction noted that he had moderate hallux valgus.  Service treatment records 

further reveal that the Veteran underwent osteotomies and excisions of exostosis of the bilateral feet in an attempt to correct pain associated with abnormal weight bearing.  The Veteran has submitted records indicating that he suffered from an imperfection of the bilateral feet since birth, but argues that this in-service surgery aggravated the preexisting foot condition.  

The Veteran was afforded a VA feet examination in April 2008, at which time he was diagnosed as having bilateral hallux valgum.  The examiner opined that the Veteran's bilateral foot disorder was less likely as not caused by the military, explaining that, "Pt has had this condition prior to the military and it seems to be exacerbated with activity.  Pt was active in the military.  I believe if he would have been active outside the military this would have flared up on him requiring surgical intervention, also.  Pt developed this condition before the military and this will continue to bother him, if he ages."  

In a June 2008 addendum to the April 2008 examination report, the same examiner added that:

As stated in the previous exam, I do not believe that the patient's bilateral hallux valgus that began before the military was increased or aggravated by his time in the military.  I do believe this would have continued to progress whether he was in or out of the military.  I believe that this was a natural progression and that at this point will continue to bother him - as long as he ages.  Therefore, in conclusion, I do not believe that his bilateral hallux valgus was made permanently worse by the military experience.  I think that it has progressed along its natural progression.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient 

detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996). 

The controlling question in this case is whether the Veteran's "moderate hallux valgus" noted at induction to service was aggravated during his period of active duty service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2011).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996). 

In the present case, there seems to be no question that the Veteran's bilateral hallux valgus worsened during his period of active duty service.  The April 2008 examination reported indicated that the Veteran "had this condition prior to the military and it seems to be exacerbated with activity" and that the Veteran "was active in the military."  However, the examiner qualified this statement by opining that it was also a natural progression of the disease because the Veteran would have also been active even if he were not in the military.  The Board finds no support for this conclusion in the record.  Indeed, the Veteran could have obtained sedentary civilian employment if he were not in the military.  Moreover, the examiner failed to comment on the effect, if any, that the in-service surgery had on the Veteran's foot disorder.  As such, the Board finds that a new opinion should be obtained to specifically determine whether there was an increase in the severity of the disability during service, and whether the evidence specifically shows that the increase is due to the natural progress of the disease.  

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a new VA medical opinion from the audiologist who conducted the June 2010 VA audiological examination, or from another audiologist if the original is unavailable, as to whether any degree of the Veteran's currently diagnosed hearing loss is related to his military service and the noise exposure therein.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based upon review of the evidence of record, to include the service and post-service medical records, to specifically include the Veteran's service induction and discharge examinations, and with consideration of the Veteran's statements, the audiologist 

must provide an opinion as to whether any degree of the Veteran's current hearing loss is associated with his military service, to include exposure to noise.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

2.  The Veteran must be scheduled for a new VA examination to determine the probable etiology of his currently diagnosed hepatitis C and its relationship to service, if any.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the diagnosed hepatitis C is related to the Veteran's military service, to include as due to any incidents therein.  The examiner must provide a complete rationale for all opinions expressed.   If the examiner cannot provide the 

requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must also provide the Veteran with a new examination addressing the etiology of the Veteran's bilateral foot disorders.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide the following opinions regarding the Veteran's currently diagnosed bilateral hallux valgum: 1) does the evidence show that the currently diagnosed bilateral hallux valgum preexisted active military service?; 2) if the evidence shows that the currently diagnosed bilateral hallux valgum preexisted active service, did the disorder increase in severity beyond the normal progression during active military service? (if not, the examiner is asked to cite specific medical evidence to support this conclusion); 3) if 

the evidence shows that the currently diagnosed bilateral hallux valgum did not preexist military service, is the disorder directly related to active military service?  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion(s) would require speculation.  The report prepared must be typed. 

4. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5.  The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

